NO. 12-09-00179-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
DARRYL
DUVAL SPARKS,                  §              APPEAL FROM THE 217TH
APPELLANT
 
V.                                           
§             JUDICIAL DISTRICT COURT OF
 
THE STATE
OF TEXAS,
APPELLEE                                 
§              ANGELINA COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
Darryl
Duval Sparks appeals his conviction for failure to comply with sex offender
registration requirements.  Appellant’s counsel has filed a brief asserting
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We dismiss the appeal.
 
Background
Appellant
waived being charged by a grand jury.  See Tex. Code Crim. Proc. Ann. § 1.141 (Vernon 2005). 
The district attorney charged him by information with one count of failure to
comply with sex offender registration requirements.  See Tex. Code Crim. Proc. Ann. §
62.102(b)(2) (Vernon 2006).  The district attorney also alleged that Appellant
had a prior felony conviction.  Appellant pleaded guilty as charged and pleaded
true to the enhancement.  Following a hearing, the trial court found Appellant
guilty and sentenced him to imprisonment for fifteen years. This appeal
followed. 
 
 
Analysis Pursuant to Anders v. California
Appellant=s
counsel has filed a brief in compliance with Anders and Gainous. 
Counsel states that he has diligently reviewed the appellate record and that he
is well acquainted with the facts of this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel=s
brief presents a thorough chronological summary of the procedural history of
the case and further states that counsel is unable to present any arguable
issues for appeal.  See Anders, 386 U.S. at 745, 87 S. Ct. at
1400; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346,
350, 102 L. Ed. 2d 300 (1988).  We have likewise reviewed the record for
reversible error and have found none.
 
Conclusion
As required, Appellant=s counsel has moved for
leave to withdraw.  See In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding); Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  We are in agreement with Appellant’s
counsel that the appeal is wholly frivolous.  Accordingly, his motion for leave
to withdraw is hereby granted, and we dismiss this
appeal.  See In re Schulman, 252 S.W.3d at 408-09 (“After the
completion of these four steps, the court of appeals will either agree that the
appeal is wholly frivolous, grant the attorney=s
motion to withdraw, and dismiss the appeal, or it will determine that there may
be plausible grounds for appeal.”).
Counsel has a duty to, within five days of
the date of this opinion, send a copy of the opinion and judgment to Appellant
and advise him of his right to file a petition for discretionary review. See
Tex. R. App. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35.  Should Appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, he must
either retain an attorney to file a petition for discretionary review or he
must file a pro se petition for discretionary review. See In re Schulman,
252 S.W.3d at 408 n.22.  Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely
motion for rehearing that was overruled by this court.  See Tex. R. App. P. 68.2.  Any petition
for discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case.  See Tex.
R. App. P. 68.3.  Any petition for discretionary review should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 5, 2010.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)